—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered June 16, 1995, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*557Ordered that the judgment is affirmed.
The defendant’s claim that the People failed to disprove the defense of justification beyond a reasonable doubt is not preserved for appellate review, since he never moved in the trial court for dismissal of the indictment on this ground (see, People v Gray, 86 NY2d 10; People v Ellis, 230 AD2d 751).
In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the justification defense and to establish the defendant’s guilt beyond a reasonable doubt (see, People v Ellis, supra; People v Arlequin, 214 AD2d 747; People v Torres, 182 AD2d 788; People v Scalise, 55 AD2d 992). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; see also, People v Walker, 214 AD2d 594).
The defendant’s remaining contentions are either not preserved for appellate review or without merit. O’Brien, J. P., Joy, Friedmann and Florio, JJ., concur.